





Exhibit 10.7




SCHLAGE LOCK COMPANY LLC
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN
Effective as of the Effective Date of the spinoff of Allegion plc from
Ingersoll-Rand plc
INTRODUCTION


Schlage Lock Company LLC (the “Company”) established the Schlage Lock Company
LLC Employee Savings Plan (the “Qualified Savings Plan”) effective as of the
“Effective Date,” as defined in the Separation and Distribution Agreement by and
between Ingersoll-Rand plc and Allegion plc (the “Distribution Agreement”) for
employees employed by the Company and certain affiliates and subsidiaries of the
Company (the “Employees”), under which benefits do not reflect compensation of
Employees in excess of the limitation imposed by Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the “Code”) or compensation deferred
under the Schlage Lock Company LLC Executive Deferred Compensation Plan (the
“Deferral Plan”).


The Company now hereby adopts this Supplemental Savings Plan, effective as of
the Effective Date, to provide a vehicle under which Employees can be paid
benefits that are supplemental to benefits payable under the Qualified Savings
Plan with respect to compensation that is not taken into account under the
Qualified Savings Plan.


As of the Effective Date, the account balances of certain participants in the
Ingersoll-Rand Company Management Incentive Unit Plan, the Ingersoll-Rand
Company Supplemental Employee Savings Plan, and the Ingersoll-Rand Company
Supplemental Employee Savings Plan II (collectively, the “Predecessor Plans”)
were transferred to this Supplemental Savings Plan (“Transferred Balances”). The
Transferred Balances were for (i) Employees who commenced employment with
Schlage Lock Company LLC, or one of its affiliates or subsidiaries, prior to the
Effective Date and remained employed by Schlage Lock Company LLC, or one of its
affiliates, as of the Effective Date, and who thereby did not incur a Separation
from Service under the Predecessor Plans and (ii) “Former Allegion Group
Employees,” as defined in the Employee Matters Agreement by and between
Ingersoll-Rand plc and Allegion plc. Solely for purposes of this Supplemental
Savings Plan, such Former Allegion Group Employees shall be considered
Employees. The time and form of payment of the Transferred Balances are the same
under this Supplemental Savings Plan as under the respective Predecessor Plan.


It is intended that this Supplemental Savings Plan be treated as “a plan which
is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended. To the extent that Section 409A of the Code
applies to the Supplemental Savings Plan, the terms of the Supplemental Savings
Plan are intended to comply with Section 409A of the Code and any regulations or
other administrative guidance issued thereunder, and such terms shall be
interpreted and administered in accordance therewith.


Unless otherwise indicated herein, capitalized terms shall have the same
meanings that they have under the Qualified Savings Plan. For purposes of this
Supplemental Savings Plan, the term “Separation from Service” means a separation
from service under the general rules under Section 409A of the Code, including a
separation from service of a Former Allegion Group Employee prior to the
Effective Date.







--------------------------------------------------------------------------------







SECTION 1
PARTICIPATION




1.1
Participation. An Employee shall participate under this Supplemental Savings
Plan if a Supplemental Company Contribution is creditable to the Employee’s
Account under Section 2.3 with respect to compensation earned subsequent to the
Effective Date or if the Employee had a Transferred Balance under Section 2.2.





SECTION 2
ACCOUNTS/SUPPLEMENTAL BENEFITS




2.1
Employee Accounts. The Company shall establish on its books an account for each
Employee who participates in this Supplemental Savings Plan (each an “Employee
Account”). Such Employee Accounts shall consist of separate sub-accounts for the
Employee’s Transferred Balance from the Ingersoll-Rand Company Management
Incentive Unit Plan, if any, Transferred Balance from the Trane, Inc.
Supplemental Savings Plan, if any, Supplemental Matching Contributions, and
Supplemental Core Contributions, to be credited in accordance with Sections 2.2
through 2.4 hereof.



2.2
Transferred Balances. An Employee’s account balance(s), if any, under the
Predecessor Plans shall be credited to the Employee Account of the Employee
under this Supplemental Savings Plan as of the Effective Date. The Company shall
maintain on its books a separate sub-account for each Employee’s Transferred
Balance from the Ingersoll-Rand Company Management Incentive Unit Plan and
Transferred Balance from the Trane, Inc. Supplemental Savings Plan, if any. The
Employee’s other Transferred Balances shall be transferred to his Supplemental
Matching Contribution sub-account, provided, however, that the portion of his
Transferred Balances attributable to Supplemental Core Contributions under the
Ingersoll-Rand Company Supplemental Employee Savings Plan II shall be
transferred to his Supplemental Core Contribution sub-account. Vesting of any
portion of a Transferred Balance attributable to nonvested Supplemental Core
Contributions under the Ingersoll-Rand Company Supplemental Employee Savings
Plan II shall vest in accordance with Section 3.2.



2.3
Supplemental Company Contributions. An Employee shall be entitled to receive a
Supplemental Company Contribution (credited as provided in Section 2.4) for any
period subsequent to the Effective Date in which the Employee’s Compensation
that would otherwise be taken into account under the Qualified Savings Plan
exceeds the limitation provided under Section 401(a)(17) of the Code and/or is
not taken into account under the Qualified Savings Plan because it has been
deferred under the Deferral Plan. The amount of Supplemental Company
Contributions credited to the Employee Account for any such period shall equal
the total of:



(a) 
the Company Matching Contributions, calculated as if the limitations described
above did not apply, less the Company Matching Contributions, if any, made with
respect to the Employee under the Qualified Savings Plan for such period
(“Supplemental Matching Contributions”); and








--------------------------------------------------------------------------------







(b)
the Company Core Contributions, calculated as if the limitations described above
did not apply, less the Company Core Contributions made, if any, with respect to
the Employee under the Qualified Savings Plan for such period (“Supplemental
Core Contributions”).

 
Such Supplemental Company Contributions shall be based upon the rate of Company
Matching Contributions and Company Core Contributions made with respect to the
Employee under the Qualified Savings Plan for the applicable period if the
limitations described above did not apply.


2.4
Crediting and Investment Allocation of Supplemental Company Contributions.



(a)
For purposes of determining the amount of investment earnings to be credited to
his Employee Account, an Employee may elect to allocate Supplemental Company
Contributions (or to separately allocate Supplemental Matching Contributions and
Supplemental Core Contributions) to or among Common Stock Units or any of the
investment options available under the Qualified Savings Plan, other than a
self-directed brokerage window, subject to such limitations as may be
established by the Administrative Committee. In the event the Employee fails to
make an investment selection with respect to his Supplemental Company
Contributions credited for any period after the Effective Date, such
Supplemental Company Contributions shall be credited to the applicable
target-date retirement fund offered under the Qualified Savings Plan. An
Employee’s investment allocations with respect to his Transferred Balances and
his investment elections under the Ingersoll-Rand Supplemental Savings Plan II
shall be mapped to this Supplemental Savings Plan as of the Effective Date in
accordance with the mapping strategy for the Qualified Savings Plan and shall
remain in effect unless and until the Employee elects otherwise pursuant to
Section 2.4(b), provided, however, that



(i)
investment elections of common stock units of Ingersoll-Rand plc shall be
treated as investment elections of Common Stock Units; and



(ii)
any Transferred Balances allocated to common stock units of Ingersoll-Rand plc
immediately before the Effective Date will be converted to Common Stock Units of
equal value as of the Effective Date by dividing the number of common stuck
units of Ingersoll-Rand plc held by the Employee by a fraction, the numerator of
which is the opening trading price of ordinary shares of Allegion plc on the
NYSE on the first trading day following the Effective Date and the denominator
of which is the closing trading price of ordinary shares of Ingersoll Rand plc
on the NYSE on the last trading day prior to the Effective Date. If the
resulting product includes a fractional unit, the number of units shall be
rounded up.     



(b)
Subject to the Company’s policies regarding insider trading, an Employee may
change his investment allocations with respect to amounts credited to his
Employee Account and to future Supplemental Company Contributions on a daily or
such other basis as approved by the Administrative Committee. An Employee’s
selected investment allocations will remain in effect and may be changed by the
Employee after his Separation from Service and before the date of payment under
Section 4.1.



(a)
For purposes of determining the balance of an Employee’s Employee Account,
investment allocations to or changes from Common Stock Units or other investment
options shall be






--------------------------------------------------------------------------------







valued in accordance with the recordkeeping procedures established under the
Qualified Savings Plan.


(b)
On the date of payment of each cash dividend in respect of the Common Stock,
each Employee Account credited with Common Stock Units as of such date shall be
credited with additional Common Stock Units in the same manner and at the same
time as determined under the recordkeeping procedures established for the
Qualified Savings Plan.



(c)
In the event of any stock dividend on the Common Stock or any split-up or
combination of shares of the Common Stock, appropriate adjustment shall be made
by the Administrative Committee (hereinafter defined) in the aggregate number of
Common Stock Units credited to each Employee Account.



(d)
Definitions. For purposes of this Supplemental Savings Plan, the following terms
shall have the meanings set forth below:



(i)
“Common Stock” means the ordinary shares, par value $1.00 per share, of Allegion
plc, an Irish company.



(ii)
“Common Stock Unit” means the right to receive dividends in respect of the
Common Stock and the right to receive the fair market value of one unit of
Common Stock as determined under the recordkeeping procedures established for
the Company Stock Fund under the Qualified Savings Plan.



(iii)
“Compensation” means Compensation as defined in the Qualified Savings Plan.



(e)
Notwithstanding any other provision of this Supplemental Savings Plan that may
be interpreted to the contrary, an Employee’s investment allocations, including
Common Stock Units, are to be used for measurement purposes only, and an
Employee’s election of any investment option, the crediting to his or her
Employee Account thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to an Employee’s Employee Account shall
not constitute or be construed in any manner as an actual investment of his or
her Employee Account balance in any such investment option. In the event that
the Company, in its own discretion, decides to invest funds in any or all of the
investment options, no Employee shall have any rights in or to such investments
themselves. Without limiting the foregoing, an Employee’s Employee Account shall
at all times be a bookkeeping entry only and shall not represent any investment
made on the Employee’s behalf by the Company. The Employee shall at all times
remain an unsecured creditor of the Company.





SECTION 3
VESTING AND FORFEITURES




3.1
Supplemental Matching Contributions. An Employee shall at all times be fully
vested in that portion of his Employee Account attributable to Supplemental
Matching Contributions.








--------------------------------------------------------------------------------







3.2
Supplemental Core Contributions.



(a)
An Employee shall be vested in that portion of his Employee Account attributable
to Supplemental Core Contributions (including any portion of his Supplemental
Core Contribution sub-account attributable to Supplemental Core Contributions
under the Ingersoll-Rand Company Supplemental Employee Savings Plan II) only at
such date as he becomes vested in his Company Core Contributions under the
Qualified Savings Plan.



(b)
If an Employee is not vested in the balance of his Employee Account attributable
to Supplemental Core Contributions as of the date of his Separation from Service
(including any portion of his Supplemental Core Contribution sub-account
attributable to Supplemental Core Contributions under the Ingersoll-Rand Company
Supplemental Employee Savings Plan II), such balance shall be forfeited as of
the Valuation Date of such Separation from Service (the “forfeiture date”).



(c)
In the event an Employee is reemployed prior to the sixth anniversary of the
date of his Separation from Service, the nonvested balance of his Employee
Account attributable to Supplemental Core Contributions which was forfeited in
accordance with the provisions of paragraph (b) above (including any portion of
his Supplemental Core Contribution sub-account attributable to Supplemental Core
Contributions under the Ingersoll-Rand Company Supplemental Employee Savings
Plan II) shall be restored to such Employee’s Employee Account on the Valuation
Date coincident with or next following his date of reemployment.





SECTION 4
DISTRIBUTIONS




4.1    Time and Form of Distribution.


(a)
The balance credited to an Employee’s Employee Account (other than any portion
attributable a Transferred Balance from the Trane, Inc. Supplemental Savings
Plan, if any, or the Ingersoll-Rand Company Management Incentive Unit Plan)
shall be payable in the form of a cash lump sum on the later of (a) the first
business day of the first calendar year following the date of the Employee’s
Separation from Service, or (b) the first business day that is six (6) months
after the date of such Employee’s Separation from Service.



(b)
Notwithstanding Section 4.1(a), the portion of an Employee’s Employee Account
attributable to his balance under the Ingersoll-Rand Company Management
Incentive Unit Plan shall be payable in the form of a cash lump sum on the first
day of the month that is at least sixty (60) days following the date of the
Employee’s Separation from Service, provided, however, that if the Employee is a
“specified employee” as defined for purposes of Section 409A of the Code, any
distribution under this Section 4.1(b) shall not be made until the first day of
the month that is at least six (6) months after the date of the Employee’s
Separation from Service.



(c)
Upon the death of the Employee, any remaining balance in the Employee’s Employee
Account shall be payable to the Employee’s beneficiary(ies) under the Qualified
Savings Plan (or, in the case of a Former Allegion Group Employee, his
beneficiary(ies) under the Ingersoll-Rand Company Employee Savings Plan) thirty
(30) days after the date of the Employee’s death, or as soon as practicable
thereafter, provided, however, that any remaining Transferred Balance from the
Ingersoll-Rand Company Management Incentive Unit Plan shall be payable on the






--------------------------------------------------------------------------------







first day of the month that is at least sixty (60) days following the date of
the Employee’s death (or, if earlier, the first day of the month that is at
least six (6) months following the date of the Employee’s Separation from
Service).


(d)
All payments shall be valued as of the Valuation Date immedidately preceding the
date of payment.



4.2
Payment of Benefits. The benefits payable under this Supplemental Savings Plan
shall be paid to an Employee (or beneficiary(ies)) by the Company.





SECTION 5
FUNDING




5.1
Establishment of Trust. Except as provided in Section 6.1 hereof, the Company
shall have no obligation to fund the Employee Accounts hereunder. The Company
may, however, in its sole discretion transfer assets to a trust fund to assist
it in meeting its obligations under this Supplemental Savings Plan. The trust
agreement shall provide that all amounts contributed to the trust, together with
earnings thereon, shall be invested and reinvested as provided therein.



5.2
Rights of Creditors. The assets held by the trust shall be subject to the claims
of general creditors of the Company in the event of the Company’s insolvency.
The rights of an Employee to the assets of such trust fund shall not be superior
to those of an unsecured creditor of the Company.



5.3
Disbursement of Funds. All contributions to the trust fund shall be held and
disbursed in accordance with the provisions of the related trust agreement. No
portion of the trust fund may be returned to the Company other than in
accordance with the terms of the related trust agreement.



5.4
Company Obligation. Notwithstanding any provisions of any such trust agreement
to the contrary, the Company shall remain obligated to pay benefits under this
Supplemental Savings Plan. Nothing in this Supplemental Savings Plan or any such
trust agreement shall relieve the Company of its liabilities to pay benefits
under this Supplemental Savings Plan except to the extent those liabilities are
met by the distribution of trust assets.





SECTION 6
CHANGE IN CONTROL


6.1
Contributions to Trust. In the event that the Board of Directors of the Company
is informed by the Board of Directors of Allegion plc that a Change in Control
of Allegion plc has occurred, Schlage Lock Company LLC shall be obligated to
establish a grantor trust and to contribute to the grantor trust an amount equal
to the balance credited to each Employee’s Employee Account established
hereunder, such Employee Accounts to be valued as of the last day of the
calendar month immediately preceding the date the Board of Directors of Schlage
Lock Company LLC was informed that a Change in Control has occurred.
Notwithstanding the foregoing, no contribution to which Code section 409A(b)(3)
applies shall be made to the trust with respect to the benefits owed to any
Employee.








--------------------------------------------------------------------------------







6.2
Amendments. This Supplemental Savings Plan may not be amended for two (2) years
following a Change in Control.



6.3
Definition of Change in Control.    For purposes hereof, a Change in Control
shall have the meaning designated in the Allegion plc Incentive Stock Plan of
2013 or any successor plan thereto.





SECTION 7
MISCELLANEOUS




7.1
Amendment and Termination. Except as provided in Section 6.2, this Supplemental
Savings Plan may, at any time and from time to time, be amended or terminated
without the consent of any Employee or beneficiary, (a) by the Board of
Directors of Allegion plc or the Compensation Committee (as designated in
Section 7.6), or (b) in the case of amendments which do not materially modify
the provisions hereof, the Administrative Committee (as described in Section
7.6), provided, however, that no such amendment or termination shall reduce any
benefits accrued under the terms of this Supplemental Savings Plan as of the
date of termination or amendment.



7.2
No Contract of Employment. The establishment of this Supplemental Savings Plan
or any modification thereof shall not give any Employee or other person the
right to remain in the service of the Company or any of its subsidiaries, and
all Employees and other persons shall remain subject to discharge to the same
extent as if the Supplemental Savings Plan had never been adopted.



7.3
Limitation of Rights. Nothing in this Supplemental Savings Plan shall be
construed to give any Employee any rights whatsoever with respect to shares of
Common Stock.



7.4
Withholding. The Company shall be entitled to withhold from any payment due
under this Supplemental Savings Plan any and all taxes of any nature required by
any government to be withheld from such payment.



7.5
Loans. No loans to Employees shall be permitted under this Supplemental Savings
Plan.



7.6
Compensation Committee. This Supplemental Savings Plan shall be administered by
the Compensation Committee (or any successor committee) of the Board of
Directors of Allegion plc (the “Compensation Committee”). The Compensation
Committee has delegated to the Administrative Committee appointed by the
Company’s Chief Executive Officer (the “Administrative Committee”) the authority
to administer this Supplemental Savings Plan in accordance with its terms.
Subject to review by the Compensation Committee, the Administrative Committee
shall make all determinations as to the right of any person to a benefit. Any
denial by the Administrative Committee of the claim for benefits under this
Supplemental Savings Plan by an Employee or beneficiary shall be stated in
writing by the Administrative Committee in accordance with the claims procedures
annexed hereto as Appendix I.








--------------------------------------------------------------------------------







7.7
Entire Agreement; Successors. This Supplemental Savings Plan, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Employee regarding this Supplemental
Savings Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Employee
relating to the subject matter hereof, other than those set forth herein. This
Supplemental Savings Plan and any amendment hereof shall be binding on the
Company and the Employees and their respective heirs, administrators, trustees,
successors and assigns, including but not limited to, any successors of the
Company by merger, consolidation or otherwise by operation of law, and on all
designated beneficiaries of the Employee.



7.8
Severability. If any provision of this Supplemental Savings Plan shall, to any
extent, be invalid or unenforceable, the remainder of this Supplemental Savings
Plan shall not be affected thereby, and each provision of this Supplemental
Savings Plan shall be valid and enforceable to the fullest extent permitted by
law.



7.9
Application of Plan Provisions. All relevant provisions of the Qualified Savings
Plan and, as applicable, of the Ingersoll-Rand Company Employee Savings Plan, to
the extent not inconsistent with Section 409A of the Code, shall apply to the
extent applicable to the obligations of the Company under this Supplemental
Savings Plan. Benefits provided under this Supplemental Savings Plan are
independent of, and in addition to, any payments made to Employees under any
other plan, program, or agreement between the Company and Employees eligible to
participate in this Supplemental Savings Plan, or any other compensation payable
to any Employee by the Company or by any subsidiary or affiliate of the Company.



7.10
Governing Law. Except as preempted by federal law, the laws of the State of
Delaware shall govern this Supplemental Savings Plan.



7.11
Participant as General Creditor. Benefits under this Supplemental Savings Plan
shall be payable by the Company out of its general funds. The Company shall have
the right to establish a reserve or make any investment for the purposes of
satisfying its obligation hereunder for payment of benefits at its discretion,
provided, however, that no Employee eligible to participate in this Supplemental
Savings Plan shall have any interest in such investment or reserve. To the
extent that any person acquires a right to receive benefits under this
Supplemental Savings Plan, such rights shall be no greater than the right of any
unsecured general creditor of the Company.



7.12
Nonassignability. To the extent permitted by law, the right of any Employee or
any beneficiary in any benefit hereunder shall not be subject to attachment,
garnishment, or other legal process for the debts of such Employee or
beneficiary; nor shall any such benefit be subject to anticipation, alienation,
sale, pledge, transfer, assignment or encumbrance.








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized representative on ____________, 2013.




SCHLAGE LOCK COMPANY LLC




By:    __________________________________                    
Barbara A. Santoro
Secretary







--------------------------------------------------------------------------------







APPENDIX I


Claim Procedures
Employees, their beneficiaries, if applicable, or any individual duly authorized
by them, shall have the right under the Plan and the Employee Retirement Income
Security Act of 1974, as amended (ERISA), to file a written claim for benefits
from the Plan in the event of a dispute over such Employee’s entitlement to
benefits. All claims must be submitted to the Administrative Committee, or its
delegate, in writing and within one year of the date on which the lump sum
payment was made or allegedly should have been made. For all other claims, the
date on which the action complained of occurred.


Timing of Claim Decision
If a Employee’s claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee’s claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make a determination of a disability benefit claim. The Employee
(or his or her representative) will be notified if any extensions are required,
the special circumstances requiring an extension, and the date a determination
is expected. If any additional information is needed to process an Employee’s
claim for disability benefit claim, the Employee will be advised of the
additional information that is needed and the standards on which the benefit
entitlement is based, and he or she will have at least 45 days to provide the
needed information. Failure to provide additional requested information may
result in the denial of the claim.


Notice of Claim Denial
If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth:
1.
The specific reason(s) for the denial;

2.
Specific reference(s) to pertinent Plan provisions upon which the denial is
based;

3.
A description of any additional material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary;

4.
A description of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under Section 502(a) of ERISA following a the exhaustion of the
Plans’ administrative process;

5.
If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule, guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and,

6.
A statement that you have the right to appeal the decision.



Appeal of Claim Denial
The Employee(or his or her representative) may request a review of a denial of a
claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or,





--------------------------------------------------------------------------------







for disability claims, 180 days) after his or her receipt of the written notice
of the denial of the claim. The filing of an appeal is mandatory if the Employee
later determines that he or she wants to initiate a lawsuit under ERISA Section
502(a). The Administrative Committee, or its delegate, will conduct a full and
fair review of the claim denial. The review shall:
1.
Not afford deference to the initial adverse benefit determination,

2.
Provide for the identification of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the appeal, if applicable

3.
Be conducted by someone that did not take part in the adverse determination
under appeal and is not a subordinate of someone who did.



The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee will re-examine your claim, along
with all comments, documents, records and other information that you submit
relating to the claim, regardless of whether or not it was submitted or
considered in the initial determination. In deciding an appeal that is based in
whole or in part on a medical judgment, the decision maker shall consult with a
health care professional who has appropriate experience in the field of medicine
and who was not consulted in connection with the initial adverse determination
and is not the subordinate of someone who did.


Timing of Decision on Appeal
The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee’s request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee(or his or her representative)
shall be notified if any extension is required, the special circumstances
requiring an extension and the date when a determination is expected before the
end of the initial 60 day (for disability claims, 45 day) period. Subject to the
Compensation Committee, the Administrative Committee’s, or its delegate’s,
decision shall be final and binding on all parties.


Notice of Benefit Determination on Review of an Appeal
The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied:
1.
The specific reason or reasons for the denial;

2.
The specific Plan provision(s) on which the decision is based;

3.
A statement that the Employee is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits;

4.
If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and

5.
A statement that the Employee shall have a right to bring a civil action under
Section 502(a) of ERISA following exhaustion of the Plans’ administrative
processes.








--------------------------------------------------------------------------------







Discretionary Authority to Decide Claims and Appeals
The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan’s terms, to interpret and
apply the terms and provisions of the Plans, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to Compensation Committee, the Administrative
Committee’s, or its delegate’s, decision will be final and binding on all
parties.


Right to File a Lawsuit Under ERISA
In the event an Employee’s appeal under a Plan is denied by the Administrative
Committee, or its delegate, he or she shall have the right to file a lawsuit
under ERISA Section 502(a). Any such lawsuit must be filed within 12 months of
the appeal having been denied. Any lawsuit filed shall be governed by ERISA, or
to the extent not preempted, the laws of the State of Delaware.





--------------------------------------------------------------------------------







First AMENDMENT
TO THE
SCHLAGE LOCK COMPANY LLC
Supplemental employee savings plan


WHEREAS, Schlage Lock Company LLC (the “Company”) maintains the Schlage Lock
Company LLC Supplemental Employee Savings Plan (the “Plan”); and


WHEREAS, Allegion plc may amend the Plan pursuant to Section 7.1 of the Plan
through an action of the Administrative Committee (the “Committee”) for
amendments which do not materially modify the provisions of the Plan; and


WHEREAS, the Committee desires to amend the Plan to comply with certain
regulations from the United States Department of Labor; and


WHEREAS, such an amendment would not materially modify the provisions of the
Plan.


NOW THEREFORE, BE IT RESOLVED, that, Appendix I of the Plan is hereby restated
in its entirety, effective January 1, 2019 as follows:


APPENDIX I
Claim Procedures
Employees and their beneficiaries, if applicable, or any individual duly
authorized by them, shall have the right under the Plan and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), to file a written
claim for benefits from the Plan in the event of a dispute over such Employee’s
entitlement to benefits. All claims must be submitted to the Administrative
Committee, or its delegate, in writing and within one year of the date on which
the lump‑sum payment was made or allegedly should have been made.
Timing of Claim Decision
If an Employee’s claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee’s claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make a determination of a disability benefit claim. The Employee
(or his or her representative) will be notified if any extensions are required,
the special circumstances requiring an extension, and the date a determination
is expected. If any additional information is needed to process an Employee’s
claim for disability benefits, the Employee will be advised of the additional
information that is needed and the standards on which the benefit entitlement is
based, and he or she will have at least 45 days to provide the needed
information. Failure to provide additional requested information may result in
the denial of the claim.
Notice of Claim Denial
If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth, in a manner calculated to be understood by the Employee:





--------------------------------------------------------------------------------







1.
The specific reason(s) for the denial;

2.
Specific reference(s) to pertinent Plan provisions upon which the denial is
based;

3.
A description of any additional material or information necessary for the
Employee to perfect the claim, and an explanation of why such material or
information is necessary;

4.
A description of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Employee’s right to
bring a civil action under Section 502(a) of ERISA following the exhaustion of
the Plan’s administrative process; and

5.
A statement that the Employee has the right to appeal the decision.

In the event of the denial of a disability claim, in addition to the information
described above, the Administrative Committee or any designee thereof will
provide a denial notice written in a culturally and linguistically appropriate
manner (as described in section 2560.503-1(o) of the Department of Labor
Regulations), and shall also include:
1.
A discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (A) the views presented by the Employee to
the Plan of health care professionals treating the Employee and vocational
professionals who evaluated the Employee, (B) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with an
Employee’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, and (C) a disability
determination regarding the Employee presented by the Employee to the Plan made
by the Social Security Administration;

2.
Either the specific internal rule, guideline, protocol, standard, or other
similar criterion relied upon in making the adverse determination or,
alternatively, a statement that such rule, guideline, protocol, standard, or
other similar criterion of the Plan does not exist; and

3.
A statement that the Employee is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Employee’s claim for benefits.



Appeal of Claim Denial
The Employee (or his or her representative) may request a review of a denial of
a claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or, for disability claims, 180 days)
after his or her receipt of the written notice of the denial of the claim. The
filing of an appeal is mandatory if the Employee later determines that he or she
wants to initiate a lawsuit under ERISA Section 502(a). The Administrative
Committee, or its delegate, will conduct a full and fair review of the claim
denial. The review shall:
1.
Not afford deference to the initial adverse benefit determination;

2.
Provide for the identification of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the appeal, if applicable; and

3.
Be conducted by someone who did not take part in the adverse determination under
appeal and is not a subordinate of someone who did.



The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee, or its delegate, will reexamine the
claim, along with all comments, documents, records and other information
submitted by the Employee relating to the claim, regardless of whether or not it
was submitted or considered in the initial determination.





--------------------------------------------------------------------------------







The Employee will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Employee’s claim for benefits.
In deciding an appeal that is based in whole or in part on a medical judgment,
the decision maker shall consult with a health care professional who has
appropriate experience in the field of medicine and who was not consulted in
connection with the initial adverse determination and is not the subordinate of
someone who did. Before the Administrative Committee, or its delegate, can issue
an adverse benefit determination on review of a disability claim, the
Administrative Committee, or its delegate, shall provide the Employee, free of
charge, with any new or additional evidence or rationale considered, relied
upon, or generated by the Administrative Committee (or its delegate), insurer,
or other person making the benefit determination (or at the direction of the
Administrative Committee (or its delegate), insurer, or such other person) in
connection with the claim and any new or additional rationale. Such evidence or
rationale shall be provided as soon as possible and sufficiently in advance of
the date on which the notice of adverse benefit determination on review is
required to be provided to give the Employee a reasonable opportunity to respond
prior to that date.
Timing of Decision on Appeal
The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee’s request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee (or his or her
representative) shall be notified if any extension is required, the special
circumstances requiring an extension, and the date when a determination is
expected before the end of the initial 60‑day (for disability claims, 45‑day)
period. Subject to the Compensation Committee, the Administrative Committee’s,
or its delegate’s, decision shall be final and binding on all parties.
Notice of Benefit Determination on Review of an Appeal
The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied, such notice will be written in
a manner calculated to be understood by the Employee:
1.
The specific reason or reasons for the denial;

2.
The specific Plan provision(s) on which the decision is based;

3.
A statement that the Employee is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits; and

4.
A statement that the Employee shall have a right to bring a civil action under
Section 502(a) of ERISA following exhaustion of the Plan’s administrative
processes.



In the event of a denial of a disability benefit on appeal, in addition to the
information described above, the Administrative Committee or any designee
thereof will provide a denial notice written in a culturally and linguistically
appropriate manner (as described in section 2560.503-1(o) of the Department of
Labor Regulations), and shall also include:
1.
A discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (A) the views presented by the Employee to
the Plan of health care professionals treating the Employee and vocational
professionals who evaluated the Employee, (B) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with an






--------------------------------------------------------------------------------







Employee’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, and (C) a disability
determination made by the Social Security Administration regarding the Employee
presented by the Employee to the Plan;
2.
Either the specific internal rule, guideline, protocol, standard, or other
similar criterion relied upon in making the adverse determination or,
alternatively, a statement that such rule, guideline, protocol, standard, or
other similar criterion of the Plan does not exist; and

3.
The statement of the Employee’s right to bring a suit under Section 502(a) of
ERISA shall also describe any applicable contractual limitations period that
applies to the Employee’s right to bring such an action, including the calendar
date on which the contractual limitations period expires for the claim.



Discretionary Authority To Decide Claims and Appeals
The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan’s terms, to interpret and
apply the terms and provisions of the Plan, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to the Compensation Committee, the Administrative
Committee’s, or its delegate’s, decision will be final and binding on all
parties. Claims based on disability shall be adjudicated in a manner designed to
ensure the independence and impartiality of the persons involved in making the
decision. Accordingly, decisions regarding hiring, compensation, termination,
promotion, or other similar matters with respect to any individual shall not be
made based upon the likelihood that the individual will support the denial of
disability benefits.
Right To File a Lawsuit Under ERISA
In the event an Employee’s appeal under a Plan is denied by the Administrative
Committee, or its delegate, he or she shall have the right to file a lawsuit
under ERISA Section 502(a). Any such lawsuit must be filed within 12 months of
the appeal having been denied. Any lawsuit filed shall be governed by ERISA or,
to the extent not preempted, the laws of the State of Delaware.


* *     *     *


IN WITNESS WHEREOF, the Committee has caused this amendment to be effective as
of this ____ day of ___________, 2019.


ADMINISTRATIVE COMMITTEE


By:    /s/ Patrick Shannon
    Title:     Senior VP and Chief Financial Officer









--------------------------------------------------------------------------------







SECOND AMENDMENT
TO THE
SCHLAGE LOCK COMPANY LLC
Supplemental employee savings plan
WHEREAS, Schlage Lock Company LLC (the “Company”) maintains the Schlage Lock
Company LLC Supplemental Employee Savings Plan (the “Plan”); and
WHEREAS, Allegion plc may amend the Plan pursuant to Section 7.1 of the Plan
through an action of the Compensation Committee (the “Committee”); and
WHEREAS, Allegion plc recently conducted a detailed review of the terms of the
Plan and the Company’s long‑standing practices with respect to Company
contributions made to the Plan; and
WHEREAS, the Committee desires to amend the Plan to clarify the Plan language
regarding Company contributions in accordance with long‑standing and approved
practices.
NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended, effective
January 1, 2019, as follows:
1.
Section 2.3 (“Supplemental Company Contributions”) shall be deleted in its
entirety and replaced with the following:
2.3
Supplemental Company Contributions. An Employee shall be entitled to receive a
Supplemental Company Contribution (credited as provided in Section 2.4) for any
period subsequent to the Effective Date in which the Employee’s Compensation
that would otherwise be taken into account under the Qualified Savings Plan
exceeds the limitation provided under Section 401(a)(17) of the Code and/or is
not taken into account under the Qualified Savings Plan because it has been
deferred under the Deferral Plan. The amount of Supplemental Company
Contributions credited to the Employee Account for any such period shall equal
the total of:

(a)
The Deferral Percentage multiplied by the sum of (1) the Employee’s total
Compensation that exceeds the limitation provided under Section 401(a)(17) of
the Code, and (2) the amount of any deferrals made by the Employee to the
Deferral Plan (“Supplemental Contributions”); and

(b)
If the Employee is eligible to receive Company Core Contributions under the
Qualified Savings Plan, then the amount of Company Core Contributions that the
Employee would have received under the Qualified Savings Plan but did not due to
the limitation provided under Section 401(a)(17) of the Code or due to deferrals
made under the Deferral Plan (“Supplemental Core Contributions”).

The “Deferral Percentage” for purposes of Supplemental Contributions described
in (a) above shall be the total percentage of Compensation an Employee elects to
defer under the Qualified Savings Plan for the applicable period according to
the Employee’s Salary Deferral Agreement then in effect. If an Employee elects
to defer more than 6% of Compensation under the Qualified Savings Plan, the
Deferral Percentage shall be 6%.





--------------------------------------------------------------------------------







All references to “Supplemental Matching Contributions” shall be removed and
replaced with “Supplemental Contributions.”
*    *    *    *
IN WITNESS WHEREOF, the Committee has caused this amendment to be effective as
of this ___day of ____________, 2019.
COMPENSATION COMMITTEE
By:    /s/ Patrick Shannon
Title:     Senior VP and Chief Financial Officer











